Citation Nr: 1208419	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for celiac sprue, malabsorption disorder resulting in symptoms of tingling, numbness, intermittent dysphagia, abdominal pain, diarrhea, fatigue, headaches, and muscle pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1993 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Thereafter, the Veteran's file was transferred to the RO in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in March 2009.  A transcript of that hearing is associated with the claims file.  

In September 2011, the Board remanded this case to afford the Veteran a Travel Board hearing.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that hearing is associated with the claims file.  

At the March 2009 and November 2011 hearings, the Veteran and his representative raised the issues of entitlement to service connection for chronic sinus problems, sleep apnea, osteopenia, fatigue, a neurological disorder and headaches, to include as secondary to service-connected celiac sprue disease.  However, these issues have not yet been adjudicated by the RO in the first instance or readjudicated by the RO since a March 2003 rating decision that denied service connection for chronic fatigue syndrome, peripheral neuropathy of the bilateral upper and bilateral lower extremities, migraine headaches and neuromuscular pain of the cervical, thoracic and lumbar spine.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Service connection is currently in effect for celiac sprue, malabsorption disorder resulting in symptoms of tingling, numbness, intermittent dysphagia, abdominal pain, diarrhea, fatigue, headaches, and muscle pain, currently evaluated as 10 percent disabling and for lumbar pain syndrome currently evaluated as 20 percent disabling.  

The Veteran asserts that he is entitled to an increased rating for celiac sprue disease, currently evaluated as 10 percent disabling, and that he is entitled to separate additional disability ratings for associated neurological, gastrointestinal, and spine symptomatology that he asserts is related to his service-connected celiac sprue disease.   

At his November 2011 Travel Board hearing, the Veteran testified that symptomatology associated with his service-connected celiac sprue disease had worsened wince his most recent VA examination in September 2009.  In addition, his representative asserted that there may be as many as six separate conditions (diarrhea, colitis, cramping, abdominal pain, fatigue, headaches and neurological symptomatology) that are currently factored into the single 10 percent disability evaluation that is currently in effect for the disability on appeal.

As stated above, the Board notes that the most recent VA examinations concerning the severity of the disability on appeal occurred in September 2009, more than 2 years ago.  Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the Veteran's celiac sprue disease.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination)

In addition, at the March 2009 DRO hearing, the Veteran testified that for 3 or 4 months prior, he received private treatment for chronic sinus problems secondary to his service-connected celiac sprue disease from Dr. Kramer of Stoney Batter Family Medicine located in Wilmington, Delaware.  However, it does not appear that the associated private treatment records have been requested or associated with the claims folder.  

Similarly, at the November 2011 Travel Board hearing, the Veteran testified that all ongoing treatment for the condition on appeal was received at the Lebanon, Pennsylvania VAMC.  However, the claims file does not contain any VA treatment records from that facility dated after October 2009.  Therefore, the RO should take this opportunity to obtain and associate with the claims file any and all outstanding records pertaining to the Veteran's celiac sprue disease.  

The Veteran is notified that if he has had any recent treatment for celiac sprue disease, he should so inform the VA and provide sufficient information that those records be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his celiac sprue disease and any related conditions, to include any treatment received from Dr. Kramer located in Wilmington, Delaware.   After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain and associate with the claims file any VA medical records dated from October 2009 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination with a physician of appropriate expertise to ascertain the current severity and manifestations of his service-connected celiac sprue disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's symptomatology results in marked malnutrition, anemia, general debility, or serious complication as liver abscess.  He or she should also state whether the Veteran's celiac sprue disease is productive of numerous attacks a year and malnutrition with only fair health during remissions, frequent exacerbations, or infrequent exacerbations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


